Re: Peter Giacona and Cheryl L. Morgan, applying for Writ of Certiorari and Review, to the Fourth Circuit Court of Appeal Parish of Orleans, No. 81-13474.
Writ granted. Judgment of the Court of Appeal is reversed. The Court of Appeal apparently decided this case on the strength of an exhibit to a writ application, an exhibit not made part of the record in the trial court. The case is remanded to the district court for re-trial of the exception of prematurity, with the parties being afforded the opportunity to introduce all relevant evidence.